Citation Nr: 0948766	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-35 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for heel spurs.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

4.  Entitlement to an initial rating in excess of 20 percent 
for low back pain with L5-S1 mild disc bulge and bilateral 
recess narrowing at L3-4 (hereinafter "lumbar spine 
disability").

5.  Entitlement to an initial rating in excess of 10 percent 
for cervical spine pain with left paracentral disc protrusion 
(hereinafter "cervical spine disability").

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, T. DiL.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran enlisted in the National Guard in October 1984 
and was separated in March 2004.  She served on active duty 
from June 1985 to November 1985, October 1999 to March 2000, 
and September 2001 to September 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The RO, in pertinent part, denied 
entitlement to service connection for heel spurs, right 
shoulder separation and bilateral carpal tunnel syndrome.  
The same decision awarded service connection for lumbar spine 
(10% disabling) and cervical spine (noncompensable) 
disabilities effective from August 2005.

The claim pertaining to the right shoulder has been 
recharacterized on appeal to afford the Veteran the broadest 
scope of review.  During the pendency of the appeal, 
jurisdiction of the claims was transferred to the RO in White 
River Junction, Vermont.

In a June 2007 rating decision, the RO awarded increased 
disability ratings for the lumbar spine (20%) and cervical 
spine (10%) disabilities, effective from the date of the 
original grant of service connection, August 2005.  Later in 
June 2007, the Veteran submitted a written statement that she 
wished to continue her appeal for service connection for heel 
spurs, right shoulder disability, and bilateral carpal tunnel 
syndrome; however, the initial evaluation of the lumbar and 
cervical spine disabilities remain in appellate status.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim 
for an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded). 

The Veteran and a witness presented testimony before the RO 
in January 2007.  The transcript has been associated with the 
claims folder.

Because the Veteran is challenging the initial rating 
assigned for the lumbar and cervical spine disabilities and 
the record raises assertions that she is unemployable because 
of her service-connected disabilities, the determination as 
to whether she is entitled to TDIU, including the effective 
date for that award, is part and parcel of the determination 
of the initial rating for the lumbar and cervical spine 
claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  
While the Board has jurisdiction over this matter, the claim 
for TDIU is addressed in the Remand portion of the instant 
decision.   

The claims pertaining to the right shoulder, bilateral carpal 
tunnel syndrome, lumbar and cervical spine disabilities, and 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Heel spurs were incurred during the Veteran's period of 
active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
heel spurs have been met.  38 U.S.C.A. §§ 1101, 1111, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2009).  The term "active military, 
naval, or air service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), 
(d).  Thus, the definitional statute, 38 U.S.C.A. § 101(24), 
makes a clear distinction between those who have served on 
active duty and those who have served on active duty for 
training and inactive duty for training.  The United States 
Court of Appeals for Veterans Claims (Court) has held this 
statute, in effect, means that an individual who has served 
only on active duty for training or inactive duty for 
training must establish a service-connected disability in 
order to achieve veteran status and to be entitled to 
compensation. 

In order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  To 
establish basic eligibility for veteran's benefits based upon 
inactive duty for training, the appellant must first 
establish that he was disabled from an injury incurred or 
aggravated in the line of duty.  See Laruan v. West, 11 Vet. 
App. 80, 84-86 (1998) (en banc) (holding that, because VA was 
created for the benefit of veterans, a person seeking 
veterans' benefits must bear the initial burden of 
establishing his or her veteran status) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Once a 
claimant has carried his initial burden of establishing 
"veteran status," or that the person upon whose military 
service the claim is predicated has "veteran status," he or 
she is entitled to compensation for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the active military, naval, 
or air service.  See 38 U.S.C.A. §§  1110, 1131.  

II.  Analysis

The Veteran contends that she is entitled to service 
connection for heel spurs.  Specifically, she asserts that 
she developed heel spurs as a result of running in her boots 
during service.  RO Transcript at 34-35.  The Veteran 
maintains heel spurs were the result of her active military 
service.  She does not maintain they were the result of her 
Reserve period of service.  As such, the Board need not reach 
whether she achieved "veteran" status for purposes of this 
claim.  Laruan, 11 Vet. App. at 84-86.

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board shall afford the 
Veteran all reasonable doubt and grant service connection for 
heel spurs.  38 C.F.R. § 3.102.

The Board notes the RO denied the claim on the basis that 
heel spurs pre-existed service and there was no evidence of 
aggravation during her period of military service.  While the 
Veteran had a period of Reserve service prior to her active 
duty period from June 1985 to November 1985, there was no 
indication the condition pre-existed service.  Specifically, 
no heel spurs were noted upon an October 1984 enlistment 
examination.  As no defects were noted at the time of her 
enrollment in service, the Veteran was presumed sound.  38 
U.S.C.A. §§ 1111, 1132.  

Therefore, the Board need not determine whether the 
presumption of aggravation was rebutted and shall proceed 
with adjudicating the Veteran's claim on a direct causation 
basis.  38 C.F.R. § 3.306.  Even assuming they did pre-exist 
service, the July 2005 VA treatment provider opined heel 
spurs were exacerbated by service.  This will be discussed in 
further detail below. 

In this regard, the Veteran's service treatment records from 
her active duty service dated between June 1985 and November 
1985 show the Veteran complained of heel pain in July 1985 
exacerbated by jogging.  X-rays showed a bone spur.  She 
further complained of pain in the left heel in August 1985.  
An annual medical certificate dated in June 2001 noted the 
continued presence of a left heel spur.  The Veteran 
indicated there were no physical limitations.  An entry dated 
in June 2003 noted plantar fasciitis.

Private medical records dated in April 2001 from the 
Connecticut Multispecialty Group also confirm the presence of 
a left prominent calcaneal spur upon radiographic testing.  

In July 2005, the Veteran presented to VA with complaints of 
heel pain beginning in 1985.  She indicated that she treated 
the condition with over-the-counter inserts.  She was 
diagnosed with bilateral plantar fasciitis.  The provider 
opined that heel pain was more likely than not to be a 
service related condition that appeared while on active duty 
and was likely exacerbated by active duty.

While the October 2005 VA examiner did not find any evidence 
of heel spurs, there were no radiographic studies ordered.  
The Veteran complained of heel discomfort upon physical 
examination.  During the January 2007 RO hearing, the Veteran 
testified that she continued to experience pain from heel 
spurs.
 
There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
The claim is granted.

III. Duties To Notify And Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, it was harmless and will not be further 
discussed.  


ORDER

Entitlement to service connection for heel spurs is granted.


REMAND


The Veteran has also filed claims of entitlement to service 
connection for bilateral carpal tunnel syndrome and a right 
shoulder disability, as well as claims for higher initial 
ratings for the lumbar and cervical spine disabilities.  The 
Board finds that additional development is necessary prior to 
a final adjudication of the merits of the Veteran's claims.

A Remand is necessary to obtain outstanding VA outpatient 
treatment records.  During the Veteran's January 2007 RO 
hearing, she testified that she sought continued treatment 
from VA for her lumbar and cervical spine disabilities.  
Specifically, she testified that she was prescribed a TENS 
unit in 2006.  She further indicated that she continued to 
complain of her right shoulder to treatment providers.   A 
review of the record shows the last VA outpatient treatment 
records from the West Haven VA Medical Center (VAMC) are 
dated in December 2005.  Such outstanding records must be 
obtained upon Remand.  38 C.F.R. § 3.159(c)(2).

In this case, the Board finds that a VA examination and 
medical opinion is necessary prior to further appellate 
consideration of the claims for a right shoulder disability 
and bilateral carpal tunnel syndrome.  38 C.F.R. 
§ 3.159(c)(4).  Applicable law requires VA to deem an 
examination necessary to adjudicate a claim for service 
connection when there is competent evidence that a claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; the information or evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service; but, the file does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2009); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In McClendon, the Court reviewed the criteria for determining 
when an examination is required by applicable regulation and 
how the Board applies 38 C.F.R. § 3.159(c).  The three 
salient benchmarks are: competent evidence of a current 
disability or recurrent symptoms; establishment of an in- 
service event, injury, or disease; and, indication that the 
current disability may be associated with service or with 
another service-connected disability.  McClendon at 81.  The 
RO, or the Board, tests for those criteria and then decides 
if there is sufficient competent credible medical evidence of 
record to decide the claim.  38 C.F.R. § 3.159(c).  The Court 
cautioned in McClendon that an "absence of actual evidence is 
not substantive 'negative evidence.'"  It further noted that 
an indication that a current disability "may" be associated 
with service is a low threshold.

Service medical records show the Veteran was treated for ulna 
tunnel syndrome, complaints of finger and arm paresthesias, 
and right shoulder impingement and acromioclavicular joint 
(ACJ) separation.  Post-service, private medical records from 
Southeast Georgia Regional Medical Center dated in September 
2005 noted a positive Tinel's sign in both wrists.  They 
further contain a diagnosis of carpal tunnel syndrome.  
During the Veteran's January 2007 RO hearing she testified 
that she had tingling in her hands up her arms, mainly on the 
right side.  She indicated that her right shoulder bothered 
her when lifting and moving things and sometimes it became 
frozen while swimming.  

In light of the in-service findings, the Veteran's continued 
complaints pertaining to her right shoulder, arms, and hands, 
as well as the current findings, and some question as to 
whether the claimed disabilities are related to service or in 
the case of carpal tunnel syndrome, symptoms of the service 
connected cervical and lumbar spine disabilities, a Remand 
for VA examination is necessary.  38 U.S.C.A. § 5103A; 
McClendon, supra.   The record does not contain sufficient 
information to address whether any currently diagnosed 
bilateral carpal tunnel syndrome and right shoulder 
disability is etiologically related to an incident of the 
Veteran's service or to a service-connected disability.  
38 U.S.C.A. § 5103A; McClendon, supra.

The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 191, 175 (1999).  The question of 
etiology must be addressed by an appropriately qualified 
medical professional.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

A Remand is also necessary in order to afford the Veteran an 
additional VA examination in connection with the claims for 
higher initial ratings for the lumbar and cervical spine 
disabilities.  Specifically, there appears to be outstanding 
VA outpatient treatment records.  Additionally, the Board 
notes that the claims folder was not present at the April 
2007 VA examination.  As it is essential, both in the 
evaluation and examination of a disability, that each 
disability be viewed in relation to its history, such remand 
is necessary.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).   

Finally, a claim of TDIU has been raised by the record.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Once a veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The Court has held that, when evidence of 
unemployability is presented in cases such as this, the issue 
of whether TDIU will be assigned should be handled during the 
determination of the initial disability rating assigned at 
the time disabilities are determined to be service connected.  
See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In 
Rice, the Court determined that there is no freestanding 
claim for TDIU.  Id. at 451. 

The Board has determined that further action by the RO is 
necessary prior to disposition of the claim.  Therefore, this 
aspect of the Veteran's initial claim for compensation 
benefits should be addressed on remand.  That is, the AOJ 
should address whether TDIU is warranted either on a 
schedular or extraschedular basis.  With regard to whether 
TDIU is warranted on an extraschedular basis, the RO would 
have to refer the matter to the Director of Compensation and 
Pension.  38 C.F.R. § 4.16(b).

Ongoing VA medical records pertinent to the issues should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Upon remand, the RO should ensure that all due process 
requirements are complied with, to include providing a VA 
examination if is necessary with regard to the claim for 
TDIU.  The RO should also give the Veteran another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. §§ 5103(a), 5103A (West 2002) 
and 38 C.F.R. § 3.159(b), (c) (2009), to 
include providing the Veteran any 
additional VA examinations if necessary 
and giving the Veteran another 
opportunity to present information and/or 
evidence pertinent to the claims on 
appeal.   With regard to the claim for 
TDIU, the RO must ensure that all 
notification is fully complied with and 
satisfied.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should attempt to obtain 
copies of all outstanding pertinent VA 
outpatient treatment records of the 
Veteran from the West Haven, Connecticut, 
VAMC.  All information, which is not 
duplicative of evidence already received, 
should be associated with the claims 
file.  All requests for records and their 
responses should be clearly delineated in 
the claims folder.

3.  After the receipt of any additional 
medical records requested in accordance 
with this remand, the RO should schedule 
the Veteran for appropriate VA 
examinations to ascertain the current 
nature and etiology of any currently 
diagnosed bilateral carpal tunnel 
syndrome and right shoulder disability.  
The Veteran's claims folder and a copy of 
this Remand must be available to, and 
reviewed by, the examiners in conjunction 
with the examinations.  The examiners 
should indicate that the claims folder 
was reviewed.  All indicated studies 
should be performed, to include any x-ray 
studies.  

Bilateral Carpal Tunnel Syndrome:  The 
examiner should render an opinion as to 
the following: (1) whether the Veteran 
currently has bilateral carpal tunnel 
syndrome and (2) if so, whether it is at 
least as likely as not (50% or greater) 
related to the Veteran's period of 
military service on any basis or 
proximately due to or the result of the 
service connected cervical and/or lumbar 
spine disabilities.  The examiner must 
make specific reference to the service 
treatment records dated in 2003 that 
contain complaints of tingling and 
numbness in the fingers, weakness in the 
arms and hands, as well as diagnoses of 
ulnar tunnel syndrome.  All rationale for 
any opinions expressed must be provided.   

Right Shoulder Disability:  The examiner 
should render an opinion as to the 
following: (1) whether the Veteran 
currently has a right shoulder disability 
and (2) if so, whether it is at least as 
likely as not (50% or greater) related to 
the Veteran's period of military service 
on any basis.  The examiner must make 
specific reference to the service 
treatment records dated in 2000 and 2001 
that contain diagnoses of right shoulder 
impingement and ACJ separation.  All 
rationale for any opinions expressed must 
be provided.   

4.  After the receipt of any additional 
medical records requested in accordance 
with this remand, the RO should schedule 
the Veteran for a VA orthopedic 
examination to ascertain the current 
severity of the service-connected lumbar 
and cervical spine disabilities.  If 
neurological symptomatology is found, and 
a neurological examination is necessary 
to assess any neurological symptoms 
associated with the service-connected 
condition, one should be provided.  The 
Veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should indicate that the claims 
folder was reviewed.  All indicated 
studies should be performed, to include 
any x-rays or magnetic resonance imaging 
studies.  

The examiner should provide data as to 
the range of motion for the cervical and 
lumbar spine, specifically identifying 
any excursion of motion accompanied by 
pain.  The examiner should also identify 
any objective evidence of pain and assess 
the extent of any pain, and comment on 
the extent of any incoordination, 
weakened movement and excess fatigability 
on use.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or flare-ups (if the 
Veteran describes flare-ups).  With 
regard to the cervical spine, the 
examiner should also specifically 
identify whether there is muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

In addition, if applicable, the examiner 
should quantify the number of weeks of 
incapacitating episodes (a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
over the past 12 months.

5.  The RO is to advise the Veteran that 
her cooperation in VA's efforts to 
develop her claims, including reporting 
for any scheduled VA examinations, is 
both critical and appreciated.  The 
Veteran is also advised that failure to 
report for any scheduled examination may 
result in the denial of a claim.  
38 C.F.R. § 3.655.  


6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  Adjudication of the 
claims for higher initial evaluations 
should include specific consideration of 
whether a "staged rating" (assignment of 
different ratings for distinct periods of 
time, based on the facts found) is 
appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

7.  After the notice above has been 
provided and after undertaking any other 
development deemed appropriate, to 
include ordering a VA examination if 
necessary, the RO should then adjudicate 
the claim for TDIU.  The Veteran should 
be notified of the decision and afforded 
the opportunity to respond.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and her representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify the Veteran if further 
action is required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


